ORDER DISMISSING APPEAL
A Petition for Review of the Tribal Court Judgment of January 13, 2016 was filed herein by Appellants Brandy Smith and Estate of Kenny J. Azure on March 4, 2016.
The Fort Peck Tribes Comprehensive Code of Justice Title II, Chapter 2, Section 207(a) requires that a Petition for Review be filed within 15 days of the tribal court judgment. The Petition for Review in this matter was filed more than 15 days from judgment.
Based on the foregoing and good cause appearing,
IT IS HEREBY ORDERED, that the Appeal is denied and dismissed.